DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12, 22 and 24-31 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein the at least one first dummy ring directly overlies a top surface of the second TIS and is laterally offset from opposite sidewalls of the second TIS that respectively face the at least one first device and the at least one second device (claim 1); wherein the at least one first dummy ring directly overlies the top surface of the TIS, laterally offset from the first and second sidewalls and laterally between the at least one first device and the plurality of dummy dot gates, and wherein the top surface is continuous from the first sidewall to the second sidewall (claim 6); a first dummy gate electrode, a second dummy gate electrode, and a conductive wall at a common elevation and having individual ring-shaped top layouts surrounding the first device, wherein the first dummy cate electrode directly overlies the second TIS, and wherein the second dummy gate electrode and the conductive wall directly overlie the first TIS (claim 22) while having the characteristics as recited in claims 1, 6 and 22 respectively.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/